DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1-8 and 10-15 on the ground of nonstatutory double patenting as being unpatentable over Claims 8 and 10-13 of U.S. Patent No. 9,806,270 B2 (“Schӓfer et al.”) as set forth in the Final Rejection filed 08/04/21 is NOT withdrawn in view of the Applicant’s arguments.

4.	The rejection of Claim 9 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 08/04/21 is overcome by the cancellation of the claim.

Claims 1-8 and 10-17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 08/04/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claim 17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 08/04/21 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 2, 6, 8, and 16 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Final Rejection filed 08/04/21 is overcome by the Applicant’s amendments.

8.	The rejection of Claim 9 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Final Rejection filed 08/04/21 is overcome by the cancellation of the claim.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


10.	Claims 1-8, 10-15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8 and 10-13 of U.S. Patent No. 9,806,270 B2 (herein referred to as “Schӓfer et al.”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
	Schӓfer et al. claims the following compound:

    PNG
    media_image1.png
    157
    170
    media_image1.png
    Greyscale

where L1 and R6 are the following (respectively):

    PNG
    media_image2.png
    132
    651
    media_image2.png
    Greyscale

(Claim 8).  Schӓfer et al. further claims an organic electroluminescent (EL) device comprising its inventive compounds (Claim 10); a hole-transporting or light-emitting .

Allowable Subject Matter
11.	Claims 16-19 are allowed.
	The closest prior art is provided by Jones et al. (Org. Reactions  1997, 49), which discloses the following compound:

    PNG
    media_image3.png
    154
    203
    media_image3.png
    Greyscale

((126), page 49).  However, it is the position of the Office that neither Jones et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the core heterocyclic condensed group in combination with the nature of the substituent groups.

Response to Arguments
12.	The Applicant states on page 54 that a terminal disclaimer has been submitted.  However, after examination of the prosecution history, no terminal disclaimer could be found.  Hence, the previous double patenting rejection has been maintained by the Office.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786